       Case 1:20-cv-04323-JPC-RWL Document 28 Filed 02/03/21 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 E 42nd Street, Suite 2540                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                 Facsimile: (212) 317-1620
_________
michael@faillacelaw.com
                                                                               February 2, 2021
Via ECF
Honorable John P. Cronan, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


         Re:      20-cv-04323-JPC-RWL; Garcia. et al v. Francis General Construction, Inc., et al.


Your Honor:

       This office represents Plaintiff in the above-referenced matter. We write to request
permission to withdraw as attorneys for Plaintiff Lluilema Garcia (“Plaintiff”), pursuant to Local
Civil Rule 1.4.

         This request is necessary because Plaintiff has failed to cooperate with the prosecution of
this matter. This office has attempted to reach Plaintiff by phone, and has sent the Plaintiff a
letter, both in English and Spanish, urging him to contact us (Exhibit “A”).

        To date, despite our efforts, Plaintiff has not responded. Accordingly, we see no choice
but to seek to withdraw as counsel for Plaintiff. We will not be asserting a charging or retaining
lien. We are serving this application, both in English and Spanish, upon Plaintiff’s last known
home addresses and upon the Defendants.

      If the Court requires any additional information for this application, we will provide it.
We thank the court for its attention to this matter.

                                                    Respectfully Submitted,

                                                    /s/ Michael Faillace
                                                    Michael Faillace
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorneys for Plaintiffs




                          Certified as a minority-owned business in the State of New York
       Page 2Case 1:20-cv-04323-JPC-RWL Document 28 Filed 02/03/21 Page 2 of 2


       Cc: (Via First Class Mail)



       Jose Antonio Lluilema Garcia
       430 Bleecker Street, Apt #3R
       Brooklyn, NY 11237

       Francis General Construction Inc. (d/b/a Francis General Construction Inc.)
       132-28 Cross Bay Blvd
       Jamaica, NY 11417

       Francisco Peralta
       132-28 Cross Bay Blvd
       Jamaica, NY 11417

       Antonia Pichisaca
       132-28 Cross Bay Blvd
       Jamaica, NY 11417

       Alex Peralta
       132-28 Cross Bay Blvd
       Jamaica, NY 11417




The Court GRANTS Plaintiff's counsel's request to withdraw from this
matter. Within 30 days of the filing of this Order, Plaintiff Jose Antonio
Lluilema Garcia shall retain new counsel or submit a letter to the Court
indicating that he wishes to proceed pro se, or without representation. If
Plaintiff fails to do this, the Court may dismiss this case without further
notice.

The Clerk of Court is respectfully directed to mail a copy of this Order to
all addresses listed above. The Clerk of Court is respectfully directed to
terminate Jesse Barton and Michael Faillace as counsel in this matter.

SO ORDERED.
Date: February 2, 2021                 __________________________
                                       JOHN P. CRONAN
      New York, New York
                                       United States District Judge
